Citation Nr: 1431376	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to increased initial ratings for lumbosacral back strain, rated at 0 percent from June 1, 2007, 10 percent from July 17, 2008, 20 percent from June 4, 2010, and 40 percent from October 24, 2011.

2.  Entitlement to service connection for kidney disease.

3.  Entitlement to an initial rating higher than 10 percent for right ankle sprain with chronic instability.

4.  Entitlement to an initial rating higher than 10 percent for left ankle sprain with chronic instability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied the claim for entitlement to service connection for kidney disease, and granted service connection for lumbosacral back strain.

In December 2013 the Veteran testified at a video conference Board hearing before the undersigned.  A transcript of that proceeding is of record.  

The U.S. Court of Appeals for Veterans Claims has held that a TDIU claim may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has alleged that his back disability impacts his ability to work.  As such, the issues have been amended accordingly.

The issues of entitlement to service connection for kidney disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 17, 2008, the Veteran's thoracolumbar spine had full range of motion.

2.  From July 17, 2008 through June 3, 2010, the Veteran's service-connected lumbosacral back strain was manifested by forward flexion greater than 60 degrees.

3.  From June 4, 2010 through October 23, 2011, the Veteran's service-connected lumbosacral back strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees.

4.  From October 24, 2011, the Veteran's service-connected lumbosacral back strain has not been productive of unfavorable ankylosis of the entire thoracolumbar spine.

5.  At his December 2013 video conference Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claims for increased initial ratings for right and left ankle sprains with chronic instability.

  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability rating for lumbosacral back strain from June 1, 2007 through July 16, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for entitlement to a disability rating higher than 10 percent for lumbosacral back strain from July 17, 2008 through June 3, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for entitlement to a disability rating higher than 20 percent for lumbosacral back strain from June 4, 2010 through October 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for entitlement to a disability rating higher than 40 percent for lumbosacral back strain from October 24, 2011, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

5.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 10 percent for right ankle sprain with chronic instability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 10 percent for left ankle sprain with chronic instability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in September 2007, June 2008, and May 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In any event, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in December 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to his symptomatology and treatment history.  Neither the Veteran 
nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  
The Veteran's service treatment records, and available private and VA treatment records, have been obtained.  In addition, he has been provided with appropriate VA examinations concerning his lumbar spine disorder.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Higher ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

By way of background, the RO granted service connection for lumbosacral back strain in February 2008, and assigned an initial noncompensable rating effective from June 1, 2007.  The Veteran appealed for a higher rating.  By a rating action in November 2008, the RO increased the rating to 10 percent, effective July 17, 2008.  In January 2011, the rating was increased to 20 percent effective June 4, 2010.  Most recently, the rating was increased to 40 percent effective October 24, 2011.  By a rating decision in February 2012, the RO assigned separate 20 percent disability ratings for radiculopathy of the right and left lower extremities.  The Veteran did not express disagreement with that decision and those disabilities are not before the Board.  See 38 C.F.R. § 20.200; see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013). 

The Veteran's service-connected lumbosacral back strain is rated under Diagnostic Code 5242.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less. A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2013).  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 10 percent is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2013). 

Initially, the Board notes that at the December 2013 hearing the Veteran denied incapacitating episodes of pain due to the lumbar spine condition, and throughout the period on appeal, the evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS) because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increased ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to 
higher ratings under the General Rating Formula. 

Lumbosacral Back Strain Rating from June 1, 2007 through July 16, 2008

The service treatment records documented complaints of back pain.  A December 2006 x-ray of the lumbar spine revealed mild degenerative changes.  On VA examination in November 2007, the Veteran complained of daily low back pain.  The back disorder did not affect his activities of daily living or occupation.  He denied a history of incapacitating episodes in the previous 12 months, or radicular symptoms.  He did not use assistive devices for ambulation and his gait was normal.  There was no evidence of paraspinous spasms over the thoracolumbar spine.  Flexion was to 90 degrees, extension was to 30 degrees, lateral bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  There were no complaints of pain, weakness, fatigability or lack of endurance with repetitive movement.  Neurological examination revealed no abnormalities.  Straight leg raising was negative, bilaterally.  Reflexes were 2+ and sensation was normal.  
X-rays revealed minimal degenerative changes.  

In sum, prior to July 16, 2008, the range of motion of the Veteran's thoracolumbar spine was normal; it therefore follows that the combined range of motion was greater than 235 degrees (90+30+30+30+30+30  = 240 degrees).  Moreover, there is no medical evidence to show that pain or flare-ups of pain results in any additional limitation of motion of the lumbar spine to a degree that supports a rating of 10 percent under the General Rating Formula.  Additionally, there was no evidence of muscle spasm, guarding, or localized tenderness, and there is no evidence of vertebral body fracture.  

As the lumbar spine disability was noncompensable under the General Rating Formula, the Board has considered whether a compensable rating could be assigned under Diagnostic Code 5003 based on his x-ray findings of degenerative changes.  Under that Code, a rating of 10 percent may be assigned if there was satisfactory evidence of painful motion.  Although the Veteran had subjective complaints of pain, painful motion during testing of range of motion was not evident on VA examination, and a compensable rating under Diagnostic Code 5003 is not warranted. 

While the Veteran did complain of pain, painful motion was not shown.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  
To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaint of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Also, in the absence of painful motion, a 10 percent rating under Diagnostic Code 5003 may be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Inasmuch as the 2006 and 2007 
x-rays revealed degenerative changes, the lumbar vertebra are considered to be one minor joint group under 38 C.F.R. § 4.45.  However, as the Veteran is already in receipt of a 10 percent rating for shoulder arthritis based on limitation of motion, that disability cannot be utilized in assignment of a 10 percent rating under Diagnostic Code 5003 based on arthritis involvement of 2 joints.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note (1). 

Although a separate rating for objective neurologic abnormalities may be assigned, the record does not document any adverse neurological function from June 1, 2007 through July 16, 2008 associated with his back disability.  For this reason, separate ratings for objective neurological abnormalities are not warranted.

For the above reasons, the preponderance of the evidence is against an initial compensable rating for the service-connected lumbosacral back strain from June 1, 2007 through July 16, 2008.  38 U.S.C.A. § 5107(b).

Lumbosacral Back Strain Rating from July 17, 2008 through June 3, 2010

A VA treatment report in July 2008, noted tenderness to palpation (TTP) over the lumbar spine.  Based on this finding, the RO increased the Veteran's lumbar spine disability rating to 10 percent effective July 17, 2008.  

A higher rating is not warranted based on limitation of motion, even with consideration of the DeLuca precepts.  As noted, there is no evidence during the appeal period in question that the Veteran's lumbar spine motion was limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine was limited to 120 degrees or less.  Additionally, there is no evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or contour; or vertebral body fracture.  The VA and private treatment records are negative for any range of motion findings or any other evidence that would support a higher rating during this period.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Also of record during this period was a February 2009 VA treatment note that documented complaints of right buttock pain radiating down the right leg, possibly multi-factorial, to include a component of gout or possibly sciatica.  A December 2009 MRI revealed disc protrusions at L4/5, with no abnormal cord signals.  The record does not document any objective findings of adverse neurological function from July 17, 2008 through June 3, 2010.  Radiating pain is specifically contemplated in the General Rating Formula.  As objective evidence of slight incomplete paralysis of the sciatic nerve has not been shown, a separate rating for radiculopathy is not warranted during this period.  For this reason, a separate compensable rating for neurological disability is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

For the above reasons, the preponderance of the evidence is against a rating higher than 10 percent for the service-connected lumbosacral back strain from July 17, 2008 through June 3, 2010.  38 U.S.C.A. § 5107(b).

Lumbosacral Back Strain Rating from June 4, 2010 through October 23, 2011

By rating action in January 2011, the RO increased the Veteran's lumbar spine disability rating to 20 percent effective June 4, 2010.
  
The evidence of record at that time consisted of a VA examination report dated June 4, 2010.  The report reflects complaints of low back pain that radiated to the right lower extremity, along with occasional weakness.  The Veteran rated the pain as 7/10.  His gait was slow and he was able to walk less than a mile.  There was pain on forward flexion to 40 degrees.  Extension was to 10 degrees, left lateral bending was to 20 degrees, right lateral bending was to 15 degrees, and lateral rotation was to 20 degrees, bilaterally.  Pain limited the Veterans' motion.  There was no additional limitation of motion with repetitive movement, or due to fatigue or lack of endurance.  The Veteran was found to be limited in many activities, including sports.  It was noted that the Veteran had not worked since his military retirement.  

Given that the Veteran demonstrated flexion of the lumbar spine to 40 degrees with pain, even after repetitive motion, the evidence does not support a finding that the flexion of the Veteran's lumbar spine was limited to 30 degrees so as to warrant a higher 40 percent evaluation, and given that range of motion was not additionally limited by fatigability, weakness, or lack of endurance, the criteria for a 40 percent based on limitation of forward flexion from June 4, 2010 through October 23, 2011, have not been met.  

As for objective neurological abnormalities, there is no evidence of any abnormal neurologic manifestations related to the lumbar spine prior to October 24, 2011, other than subjective complaints of pain and numbness in the right lower extremity, so a separate compensable rating for neurologic manifestations of the lumbar spine disability is also not warranted.  Specifically, on VA examination in June 2010, the Veteran denied bowel or bladder involvement.  Neurological examination was intact with no focal deficits.  All muscle groups exhibited 5/5 strength with no sign of atrophy or asymmetry.  Reflexes were equal at 2+ in all extremities.  Sensory dermatomes were intact and straight leg raising was negative.  The examiner diagnosed degenerative disc disease of the lumbar spine with L4-5 disc protrusion and mild canal stenosis, and some compression of the left L5 nerve root.  The examiner stated that there was no radiculopathy detected, despite the Veteran's subjective complaints.  As radiating pain is specifically contemplated in the General Rating Formula and objective evidence of slight incomplete paralysis of the sciatic nerve has not been shown, a separate rating for radiculopathy is not warranted during this period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

For the above reasons, the preponderance of the evidence is against a rating higher than 20 percent for the service-connected lumbosacral back strain from June 4, 2010 through October 23, 2011.  38 U.S.C.A. § 5107(b).

Lumbosacral Back Strain Rating from October 24, 2011

By rating action in November 2011, the RO increased the Veteran's lumbar spine disability rating to 40 percent effective October 24, 2011.  

On VA examination in October 2011, forward flexion was to 25 degrees, extension was to 10 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 15 degrees, and lateral rotation was to 5 degrees, bilaterally.  Thus, as the Veteran was able bend in the various planes of motion, the evidence of record does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that the criteria for the next higher rating based on orthopedic manifestations has not been shown.

Other than the separately service-connected lower extremity radiculopathy, there were no other neurological symptoms identified.  The Board finds that the preponderance of the evidence is against a finding of any additional neurological impairment consistent with a separate and distinct neurological disability associated with the Veteran's lumbosacral back strain warranting a separate compensable rating. 

For the above reasons, the preponderance of the evidence is against a rating higher than 40 percent for the service-connected lumbosacral back strain from October 24, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board acknowledges that, throughout the above rating period, the Veteran complained that his back problems interfered with his ability to work.  The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board acknowledges that the evidence is being developed for the Veteran's TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected back disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his back disability, remand of this issue is not required.

Withdrawal of Appeals

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2013).

The RO certified for appeal the claims for increased initial ratings for right and left ankle sprains with chronic instability to the Board of Veterans' Appeals.  At a Board hearing held in December 2013, the Veteran withdrew his appeal seeking increased initial ratings for the right and left ankle disabilities.  The transcript has been reduced to writing and is of record.  The Veteran's testimony indicating his intention to withdraw the claims for increased initial ratings for right and left ankle sprains with chronic instability satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the claims for increased initial ratings for right and left ankle sprains with chronic instability, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims and must dismiss the claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2013).



ORDER

An initial compensable disability rating for lumbosacral back strain from June 1, 2007 through July 16, 2008, is denied.

A disability rating higher than 10 percent for lumbosacral back strain from July 17, 2008 through June 3, 2010, is denied.

A disability rating higher than 20 percent for lumbosacral back strain from June 4, 2010 through October 23, 2011, is denied.

A disability rating higher than 40 percent for lumbosacral back strain from October 24, 2011, is denied.

The appeal concerning the claim of entitlement to an initial rating higher than 10 percent for right ankle sprain with chronic instability is dismissed.

The appeal concerning the claim of entitlement to an initial rating higher than 10 percent for left ankle sprain with chronic instability is dismissed.


REMAND

The service treatment show that in 2006, chronic kidney disease was noted based on abnormal laboratory findings.  An August 2006 sonographic evaluation of the kidneys and bladder, as well as an ultrasound, were normal.  His renal function was also found to be normal.  Subsequent treatment records continued to list kidney disease as part of the Veteran's active medical problems.  

After service, on VA examination in November 2007, the Veteran reported that he was diagnosed with "stage 2 kidney disease" in 2006 secondary to abnormal laboratory studies.  The examiner reviewed the August 2006 in-service medical consultation which noted that the Veteran's renal function was normal and there was no evidence of renal insufficiency.  The examination report noted that the Veteran's serum creatinine was 1.28.  Based at least in part on the August 2006 clinical findings, the examiner determined that a diagnosis of renal insufficiency 
or renal failure was not appropriate.  Subsequently, a November 2008 echogram  retroperitoneal study revealed no evidence of hydronephrosis in either kidney and both kidney were found to be normal.  Accordingly, the claim for service connection for kidney disease was denied.  

However, in November 2013, the Veteran's VA treating physician noted that the Veteran's medical records showed chronic kidney disease stage 2 with creatinine 
of 1.3 and egfr of 63, since June 2006.  Additionally, at his personal hearing in December 2013, the Veteran testified that he was recently evaluated and referred 
to a dietician to be placed on a special diet due to his kidney disease which was worsening.  He stated that his kidney function had decreased and his creatinine level exceeded the maximum.  He stated his chronic kidney disorder had deteriorated and was almost at stage 3, possibly requiring dialysis in the near future.  

In light of the conflicting evidence, it remains unclear whether the Veteran has kidney disease.  Thus, in order to fairly asses the Veteran's claim for service connection for kidney disease, a remand is necessary in order to obtain all available treatment records and to provide the Veteran with a thorough VA examination and opinion on the matter.

Additionally, during the appeal the Veteran complained that his back problems interfered with his ability to work.  Thus, the evidence of record raises a claim for entitlement to TDIU.  Thus, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain all relevant ongoing VA treatment records dating since January 2013.  If no relevant records exist, the Veteran should be notified of such.

3.  Thereafter, arrange for the Veteran to undergo a VA renal examination, to determine whether the Veteran suffers from a kidney disability that is related to service. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is asked to respond to the following:

(a) At any time since June 1, 2007, has the Veteran suffered from a chronic kidney disorder?  If so, please provide the appropriate diagnosis.

(b) For any diagnosed chronic kidney disorder identified since June 1, 2007, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder arose during military service or is otherwise related to military service. The examiner should explain the reasoning for any stated opinion.

(c) In rendering the requested opinion, the examiner is asked explain the significance, if any, of clinical testing conducted in service and post-service, such as laboratory test results and the creatinine and blood urea nitrogen levels recorded.  The examiner should explain the reasoning for any stated opinion.

4.  After the above has been completed to the extent possible, and any additional development deemed necessary (to include obtaining a medical opinion if necessary) the AOJ should adjudicate the claim for a TDIU, and readjudicate the claim for service connection for a kidney condition.  

5.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, that includes the relevant laws pertinent to establishing a TDIU (if that claim is denied), and provide an appropriate opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


